United States Court of Appeals
                             For the Eighth Circuit
                        ___________________________

                                No. 20-3156
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                John Thomas White

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                          for the District of Minnesota
                                  ____________

                             Submitted: April 12, 2021
                               Filed: April 15, 2021
                                  [Unpublished]
                                  ____________

Before COLLOTON, BENTON, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

       John White received a 168-month prison sentence after he pleaded guilty to
possession with intent to distribute a controlled substance. See 21 U.S.C.
§§ 841(a)(1), (b)(1)(A). White’s counsel requests permission to withdraw and, in an
Anders brief, suggests that the sentence is substantively unreasonable. See Anders
v. California, 386 U.S. 738 (1967). We affirm.
       We conclude that White’s sentence is substantively reasonable. See United
States v. McKanry, 628 F.3d 1010, 1022 (8th Cir. 2011) (recognizing that “it is
nearly inconceivable” that once a district court has varied downward, it “abuse[s] its
discretion in not varying downward [even] further” (quotation marks omitted)). The
record establishes that the district court 1 sufficiently considered the statutory
sentencing factors, 18 U.S.C. § 3553(a), and did not rely on an improper factor or
commit a clear error of judgment. See United States v. Feemster, 572 F.3d 455, 461
(8th Cir. 2009) (en banc).

      Finally, we have independently reviewed the record and conclude that no
other non-frivolous issues exist. See Penson v. Ohio, 488 U.S. 75, 82–83 (1988).
We accordingly affirm the judgment of the district court and grant counsel
permission to withdraw.
                       ______________________________




      1
      The Honorable Eric C. Tostrud, United States District Judge for the District
of Minnesota.

                                         -2-